Exhibit 10.19 Mortgage & Guarantee & Borrowing Contract (2008)No.018 Lender: Rural Cooperative Bank of Xixiang, Shaanxi Borrower: Xi’an Qinba Pharmaceuticals Co.,Ltd Mortgagor: Xi’an Qinba Pharmaceuticals Co.,Ltd This contract is entered by and between the three parties above via negotiation pursuant to relevant laws and regulations. Article 1 The Lender agreed to lend the following loan to the borrower. 1. Type of loan: Mid-term loan 2. Purpose of loan: Floating capital 3. Currency and sum of loan: RMB TWO MILLION YUAN 4. Loan period: July 9th 2008 to July 8th 2010 Specific fund and repayment plan as following: Periodic fund plan Periodic repayment plan Date Amount (Yuan) Date Amount (Yuan) July 9th 2008 July 8th 2010 5. Interest rate of loan:(1) Interest rate of short term loan∕; (2) Interest rate of long and medium term loan is fixed annually. The rate of the first year is 10.2‰ ; The rate of the second year is executived according to the provisions of RMB interest rate. 6. Repayment method: pay when expiring. Interest settlement method: pay by the quarter. Article 2 Mortgagor agrees to offer properties valued 7,196,000 Yuan (see mortgage list) after evaluation as collaterals to guarantee for the borrower. 1. If any of the debt fulfillment periods under the main contract expires but the mortgagee is not paid off, the mortgagee has the legal right to convert the collateral into money or auction or sell off the collateral for liquidation in priority. 2. Range of mortgage guarantees includes debt principal, interest and all expenses for creditors to realize creditor’s rights, as legal cost, retaining fee, working hours lost, travelling expense and executive fee. 3. Effect of mortgage right involves auxiliary object, secondary right, right of subrogation, processed object and yield, etc. 4. The period of mortage guarantees is from the date mortage is created to the pay off of all the debt in the range of guarantees. 5. The listed assets in collateral list during the mortgage term should be preserved, use, maintained, secured by mortgagor. Certificate of property rights be preserved by mortgagor as well. 6. Collaterals under this contract should not be included within the range of bankruptcy properties, the exceeded portion of collaterals after paid off all debts, interests and relative expenses could be included into range of bankruptcy. 1 Article 3. Borrower’s commitment 1. Repay loan and interests by term; 2. Use the loan by engaged purpose under this contract, do not change purpose without permission; 3. Provide the Lender with real balance sheet, income statement, opening account bank and accounts monthly; 4. Accept the inspection and supervision of financial credit status, operation, and financial activities by Party B; 5. May the scope of business, premises or registration funds of legal representatives, legal person changed, Party A should inform Party B immediately; 6. In event of contract lease, shareholding reform, joint operation, merger, acquisition, shareholding reform, joint venture, and other behaviors that could influence the realization of rights and benefits of Party B, Party A should inform Party B and make sure repay loan on time. Article 4. Mortgagor’s commitment 1. The mortgagor reserves sufficient and undisputable right of ownership and disposition of the collateral. 2. The collateral can be circulated or transferred according to law. 3. The collateral is not sealed up, detained or re-mortgaged. 4. Insure the collaterals. During the mortgage term, Party B will be the first beneficial person of collaterals, the insurance sheet shall be preserved by Party B, Party A should keep insure the collaterals when expiry date pass; if collaterals damaged within the period of insurance, Party A should repay the loan and interests ahead of time in use of settlements of claim, when the settlements of claim is not sufficient to compensate the loan and interests, Party A should response for compensation and provide other insurance; 5. Accept inspection and supervision of collaterals by Party B; Article 5. Lender’s commitment 1. Provide borrower with loan by term and engaged amount; 2. preserve the certificate of property rights, return after paid off of all loan 3. Do not charge other fees from Party A excluded from this contract; 4. Maintain secrecy of materials provided by Party A. Article 6. In case of Party A could not repay the loan on time due to special reason, Party A could apply for repayment delay no late than 30 days prior to the expiry date. Party A could then delay the repayment with permission of Party B, but the corresponding interests shall be calculated based on the corresponding interest rate level, Party A shall continuously mortgage the collaterals till the end of payment of loan. Article 7. Responsibilities of Breach of Contract 1.
